DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 22nd, 2021, amended claims are 1-2 and 4-5, and new claims 7-8 are entered. Claim 3 and non-elected claim 6 are cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 101 have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on December 22nd, 2021 with respect to the rejection of claims 1, 2, 4, 5, 7, and 8 under 35 U.S.C. 102 and 103 have been fully considered but are not persuasive. Therefore, the rejections have been maintained and further clarified below. 
At Pg. 7-8 of the Reply, Applicant argues that the alleged connection plate 80 of Doi is not bonded to the alleged connection portion (air bag 50) of the cuff 40. Applicant continues to argue that there is a space that is necessarily formed between the alleged connection plate 80 and the alleged connection portion. Examiner respectfully disagrees. Examiner would like to clarify that the connection plate corresponds to fixture 80. Doi discloses that “the fixture 80 includes a first opening 81, a second opening 82, a fixing portion 83, a screw hole 84, fitting convex portions 85 and 86, and a base portion 87”. Applicant is relying solely on Figure 7 to interpret that the fixture 80 is not bonded to the alleged connection portion and is separated from the alleged connection portion by a space. However, the Applicant is only considering a small portion of the fixture 80, particularly the fixing portion 83, instead   

    PNG
    media_image1.png
    362
    465
    media_image1.png
    Greyscale

Therefore, Doi does disclose the connection plate (fixture 80 includes a first opening 81, a second opening 82, a fixing portion 83, a screw hole 84, fitting convex portions 85 and 86, and a base portion 87. The base portion 87 has a plate shape. The outer shape of the base portion 87 has a substantially rectangular shape; [0038]), bonded to the connection portion (The fixture 80 is disposed inside the cuff 40 together with the air bag 50 and the flow path forming member 60; [0044]) and adhered to the device main body (As shown in FIG. 4, the main body 10 is attached to the cuff 40 using an attachment 80. Specifically, a first connection pipe 11, a second connection pipe 12, a recess 13, a screw hole 14, an insertion recess 15, and an insertion recess 16 are provided on the lower surface of the main body 10; [0035]).
At Pg. 9 of the Reply, Applicant argues there are conflicting interpretations of what constitutes the connection plate. Applicant further argues that “the alleged connection plate 80 (i.e., as alleged by 


    PNG
    media_image2.png
    736
    600
    media_image2.png
    Greyscale

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites "a flow path cover disposed to face another side of the base" in line 16, but should read "a flow path cover disposed to face the another side of the base".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites "a plurality of connection portions" in line 4 and "the connection portion and the connection plate are configured to be bonded to each other around the opening and the hole" in lines 6-7. It is unclear whether this limitation is applicable to each of the plurality of connection portions recited in the claim or only one particular connection portion.  Furthermore, the limitation in lines 6-7 raises questions as to how many connection plates with holes there are (i.e. is there a 1:1 correspondence?), if the plate has more than one hole, or if all of the openings of the plurality of portions are bonded around a single plate hole. This claim is indefinite for failing to clearly define what connection portion is being referred to in line 6 of the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doi et al (JP 2014033829; cited by Applicant; machine translation cited here within).
Regarding Claim 1, Doi discloses a blood pressure measuring device comprising: 
a device main body (main body 10) configured to form a flow path of a fluid and supply the fluid ([0035-0037]); and the device main body comprising:
a base with a flow path section (air pipes 31-32); 
a pump (pressurizing pump 36) disposed on one side of the base (The first connecting pipe 11 is connected to the air pipe 31 (see FIG. 3) inside the main body 10 and communicates with the pressurizing pump 36 (see FIG. 3); [0036]); 
a flow path cover (bottom surface of main body 10) disposed to face another side of the base to cover the flow path section; and 
a back cover (surface members 44, 45) disposed 5on another side of the flow path cover, and 
5a cuff (cuff 40) configured to be wound around a living body (The cuff 40 forms an annular portion by folding back the portion on the other end 47 side of the cuff 40 from the annular ring 48 (see FIG. 2). When the blood pressure measurement device 100 is used, a living body such as a wrist is inserted into the annular portion; [0020]), the cuff being provided with: a bag-shaped connection portion (air bag 50) having an opening (hole 57, hole 58) and being formed of a sheet member (the air bag 50 has a front surface member 54 and a back surface member 55. By superposing the front surface member 54 and the back surface member 55 and welding the peripheral edges thereof, the air bag 50 is formed in a bag shape, and an inflated / deflated space 56 (see FIGS. 7 and 10) is formed therein. The front member 54 and the back member 55 are preferably configured using a resin sheet; [0045]); and
a connection plate (fixture 80) having a hole (first opening 81, second opening 82) communicating with the opening (As shown in FIGS. 7 and 10, the surface member 54 of the air bag 50 is provided with a hole 57. The hole 57 corresponds to a first flow path forming tube 61 (details will be described later) of the flow path forming member 60 (see FIG. 8). The first flow path forming tube 61 of the flow path forming member 60 is inserted into the hole 57. With reference to FIG. 8, a hole 58 similar to the hole 57 is also provided in the surface member 54 of the air bag 50. The hole 58 corresponds to a second flow path forming tube 62 (details will be described later) of the flow path forming member 60. The second flow path forming tube 62 of the flow path forming member 60 is inserted into the hole 58) (The first flow path forming tube 61 is disposed so as to correspond to the first opening 81 of the fixture 80, and the second flow path forming tube 62 is disposed so as to correspond to the second opening 82 of the fixture 80; [0047]), and
having a bending elastic 10modulus higher than that of the connection portion (Referring to FIGS. 5 to 11 (particularly, FIG. 8), the fixture 80 for attaching the main body 10 (see FIG. 4) to the cuff 40 (see FIG. 4) is made of a resin member…the fixture 80 includes a first opening 81, a second opening 82, a fixing portion 83, a screw hole 84, fitting convex portions 85 and 86, and a base portion 87. The base portion 87 has a plate shape. The outer shape of the base portion 87 has a substantially rectangular shape; Examiner’s Note: the fitting 80 is a resin plate-shaped member that maintains a constant shape, and the air bag is a highly stretchable resin sheet; therefore, it is considered that the bending elastic modulus of the fitting 80 is higher than that of the air bag 50; [0038]), 
the connection plate being bonded to the connection portion (The fixture 80 is disposed inside the cuff 40 together with the air bag 50 and the flow path forming member 60; [0044]) and adhered to the device body (As shown in FIG. 4, the main body 10 is attached to the cuff 40 using an attachment 80. Specifically, a first connection pipe 11, a second connection pipe 12, a recess 13, a screw hole 14, an insertion recess 15, and an insertion recess 16 are provided on the lower surface of the main body 10; [0035]), wherein 
the cuff configured to be inflated when the fluid is supplied to an internal space of the cuff (the air bag 50 has a front surface member 54 and a back surface member 55. By superposing the front surface member 54 and the back surface member 55 and welding the peripheral edges thereof, the air bag 50 is formed in a bag shape, and an inflated / deflated space 56 (see FIGS. 7 and 10) is formed therein; [0045]; Figures 5, 7-10), and 
the connection plate is formed in a plate shape (The outer shape of the base portion 87 has a substantially rectangular shape; [0038]) and disposed between the flow path cover and the back cover (The fitting convex portions 85 and 86 are provided on the other side portion of the base portion 87, respectively. The fitting convex portions 85 and 86 also stand from the other side portion of the base portion 87 and are bent toward the opposite side of the base portion 87. The fitting convex portions 85 and 86 have an L-shape (so-called hook shape) as a whole, and the shape corresponds to the shapes of the fitting concave portions 15 and 16 of the main body portion 10 (see FIG. 4), respectively [0041]), 
one surface of the connection plate is adhered to the flow path cover (The fitting convex portions 85 and 86 have an L-shape (so-called hook shape) as a whole, and the shape corresponds to the shapes of the fitting concave portions 15 and 16 of the main body portion 10 (see FIG. 4), respectively; [0041]), and 
another surface of the connection plate is 10bonded to the connection portion of the cuff (The fixture 80 is disposed inside the cuff 40 together with the air bag 50 and the flow path forming member 60. The fixture 80 (the base portion 87 of the fixture 80) is disposed between the front surface member 44 and the back surface member 45 (see FIG. 7). As shown in FIG. 4, in a state where the fixture 80 is disposed inside the cuff 40, the fixing portion 83 is exposed to the outside from the hole 43, and the fitting convex portion 85 is exposed to the outside from the hole 41. The convex portion 86 is exposed to the outside through the hole 42; [0044]).

Regarding Claim 4, Doi discloses a blood pressure measuring device comprising: 
a device main body (main body 10) configured to form a flow path of a fluid and supply the fluid ([0035-0037]), the device main body comprising:
a base with a flow path section (The first connecting pipe 11 and the second connecting pipe 12 each have a cylindrical shape and protrude from the lower surface of the main body 10; [0035]; air pipes 31-32); 
a pump (pressurizing pump 36) disposed on one side of the base (The first connecting pipe 11 is connected to the air pipe 31 (see FIG. 3) inside the main body 10 and communicates with the pressurizing pump 36 (see FIG. 3); [0036]); and
a back cover disposed on another side of the base (A display unit 20 and an operation unit 22 are provided on the surface of the main body unit 10; [0018]); and 
5a cuff (cuff 40) configured to be wound around a living body (The cuff 40 forms an annular portion by folding back the portion on the other end 47 side of the cuff 40 from the annular ring 48 (see FIG. 2). When the blood pressure measurement device 100 is used, a living body such as a wrist is inserted into the annular portion; [0020]), the cuff being provided with: 
a bag-shaped connection portion (air bag 50) having an opening (hole 57, hole 58) and being formed of a sheet member (the air bag 50 has a front surface member 54 and a back surface member 55. By superposing the front surface member 54 and the back surface member 55 and welding the peripheral edges thereof, the air bag 50 is formed in a bag shape, and an inflated / deflated space 56 (see FIGS. 7 and 10) is formed therein. The front member 54 and the back member 55 are preferably configured using a resin sheet; [0045]); and
a connection plate (fixture 80) having a hole (first opening 81, second opening 82) communicating with the opening (As shown in FIGS. 7 and 10, the surface member 54 of the air bag 50 is provided with a hole 57. The hole 57 corresponds to a first flow path forming tube 61 (details will be described later) of the flow path forming member 60 (see FIG. 8). The first flow path forming tube 61 of the flow path forming member 60 is inserted into the hole 57. With reference to FIG. 8, a hole 58 similar to the hole 57 is also provided in the surface member 54 of the air bag 50. The hole 58 corresponds to a second flow path forming tube 62 (details will be described later) of the flow path forming member 60. The second flow path forming tube 62 of the flow path forming member 60 is inserted into the hole 58) (The first flow path forming tube 61 is disposed so as to correspond to the first opening 81 of the fixture 80, and the second flow path forming tube 62 is disposed so as to correspond to the second opening 82 of the fixture 80; [0047]), and
having a bending elastic 10modulus higher than that of the connection portion (Referring to FIGS. 5 to 11 (particularly, FIG. 8), the fixture 80 for attaching the main body 10 (see FIG. 4) to the cuff 40 (see FIG. 4) is made of a resin member…the fixture 80 includes a first opening 81, a second opening 82, a fixing portion 83, a screw hole 84, fitting convex portions 85 and 86, and a base portion 87. The base portion 87 has a plate shape. The outer shape of the base portion 87 has a substantially rectangular shape; Examiner’s Note: the fitting 80 is a resin plate-shaped member that maintains a constant shape, and the air bag is a highly stretchable resin sheet; therefore, it is considered that the bending elastic modulus of the fitting 80 is higher than that of the air bag 50; [0038]), 
the connection plate being bonded to the connection portion (The fixture 80 is disposed inside the cuff 40 together with the air bag 50 and the flow path forming member 60; [0044]) and adhered to the device main body (As shown in FIG. 4, the main body 10 is attached to the cuff 40 using an attachment 80. Specifically, a first connection pipe 11, a second connection pipe 12, a recess 13, a screw hole 14, an insertion recess 15, and an insertion recess 16 are provided on the lower surface of the main body 10; [0035]), wherein 
the cuff is configured to be inflated when the fluid is supplied to an internal space of the cuff (the air bag 50 has a front surface member 54 and a back surface member 55. By superposing the front surface member 54 and the back surface member 55 and welding the peripheral edges thereof, the air bag 50 is formed in a bag shape, and an inflated / deflated space 56 (see FIGS. 7 and 10) is formed therein; [0045]; Figures 5, 7-10), and 
the connection plate (The outer shape of the base portion 87 has a substantially rectangular shape; [0038]) is a flow path cover disposed to face another side of the base to cover the flow path section (The fitting convex portions 85 and 86 are provided on the other side portion of the base portion 87, respectively. The fitting convex portions 85 and 86 also stand from the other side portion of the base portion 87 and are bent toward the opposite side of the base portion 87. The fitting convex portions 85 and 86 have an L-shape (so-called hook shape) as a whole, and the shape corresponds to the shapes of the fitting concave portions 15 and 16 of the main body portion 10 (see FIG. 4), respectively; [0041]).  

Regarding Claims 5 and 8, Doi discloses wherein the flow path cover comprises: 
(As shown in FIGS. 8 to 11, the flow path forming member 60 includes a first flow path forming pipe 61, a second flow path forming pipe 62, and a base portion 65. The base portion 65 has a sheet shape; [0049]); 
a first adhesive layer disposed on one side of the base plate (As shown in FIG. 9, a plurality of ribs 66 (see FIG. 9) are provided on the lower surface of the base portion 65; [0050]); and 
a second adhesive layer disposed on another side of the base plate (As described above, the flow path forming member 60 is joined to the surface (surface member 54) of the air bladder 50 by heat welding or the like; [0050]), and 
25the connection plate (fixture 80) is attached to the second adhesive layer (As shown in FIG. 6, in a state where the first flow path forming tube 61 is inserted into the first opening 81 of the fixture 80 and the fixture 80 is attached to the flow path forming member 60, the first region 71 and Each extending direction of the second region 72 coincides with a direction orthogonal to the longitudinal direction of the base portion 87 of the fixture 80; [0056]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doi in view of Sakurada et al (JP 2004195056; cited by Applicant; machine translation cited here within).
Regarding Claims 2 and 7, Doi fails to disclose wherein the cuff comprises: a pressing cuff and a sensing cuff, each including an internal space; and a plurality of connection portions configured to communicate with the internal space of the pressing cuff and the internal space 20of the sensing cuff, the connection portion and the connection plate are configured to be bonded to each other around the opening and the hole, and the internal space of the pressing cuff and the internal space of the sensing cuff are configured to communicate with 25the flow path via the opening and the hole.
Sakurada discloses a similar blood pressure monitoring cuff, comprising:
a pressing cuff (air bag 4 for blood occlusion) and a sensing cuff (air bag 5 for pressure detection), each including an internal space (The air bag 5 for pressure detection is bonded to the inner surface of the air bag 4 for blood occlusion 4; [0020]); and 
a plurality of connection portions (tubes 12 and 13) configured to communicate with the internal space of the pressing cuff and the internal space 20of the sensing cuff (And a single hole (tube insertion hole) 9 that can be held through the air supply / exhaust tube 12 and the pressure detection tube 13. In this way, when the tubular blood pressure cuff 1 described later is attached to and detached from the measurement site (removal and insertion), the air supply / exhaust tube 12 and the pressure detection tube 13 are entangled inside the inner cloth 2; [0024];  Figure 4), 
the connection portion (tubes 12 and 13) and the connection plate (handle 8) are configured to be bonded to each other ([0023-0024]; Figure 5B) around the opening and the hole (tube insertion hole 9), and 
the internal space of the pressing cuff and the internal space of the sensing cuff are configured to communicate with 25the flow path (the blood pressure is compressed into the blood bag 4 through the air supply / exhaust tube 12 by an automatic pump (not shown) from the sphygmomanometer main body. In the process of supplying air and compressing and blocking the upper arm, and exhausting the compressed air in the ischemia air bag 4 through the supply and exhaust tube 12, the pressure detection air bag 5 accurately detects the arterial pressure signal; [0029]) via the opening and the hole (a single hole (tube insertion hole) 9 that can be held through the air supply / exhaust tube 12 and the pressure detection tube 13. In this way, when the tubular blood pressure cuff 1 described later is attached to and detached from the measurement site (removal and insertion), the air supply / exhaust tube 12 and the pressure detection tube 13 are entangled inside the inner cloth 2; [0024]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the pressing cuff and sensing cuff teachings of Sakurada into those of Doi in order to accurately detect the arterial pressure signal using oscillometry methods (Sakurada [0029]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791